
	

113 HR 4309 RH: To amend the Sikes Act to make certain improvements to the administration of cooperative agreements for land management related to Department of Defense readiness activities, and for other purposes.
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 485
		113th CONGRESS
		2d Session
		H. R. 4309
		[Report No. 113–647, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Ms. Bordallo introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 8, 2014
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			December 8, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on March 26, 2014
		
		A BILL
		To amend the Sikes Act to make certain improvements to the administration of cooperative agreements
			 for land management related to Department of Defense readiness activities,
			 and for other purposes.
	
	
		1.Cooperative agreements under Sikes Act for land management related to Department of Defense
			 readiness activities
			(a)Multiyear agreements to fund long-term managementSubsection (b) of section 103A of the Sikes Act (16 U.S.C. 670c–1) is amended—
				(1)by inserting (1) before Funds; and
				(2)by adding at the end the following new paragraph:
					
						(2)In the case of a cooperative agreement under subsection (a)(2), funds referred to in paragraph (1)—
							(A)may be paid in a lump sum and include an amount intended to cover the future costs of the natural
			 resource maintenance and improvement activities provided for under the
			 agreement;
							(B)may be invested by the recipient in accordance with the recipient’s own guidelines for the
			 management and investment of financial assets, and any interest or income
			 derived from such investment may be applied for the same purposes as the
			 principal; and
							(C)may be used only for payment of—
								(i)direct costs of maintenance and improvement of natural resources on the lands within the scope of
			 the agreement and only pursuant to an approved Department of Defense
			 Integrated Natural Resource Management Plan; and
								(ii)indirect and administrative costs, as determined in accordance with official guidance issued by the
			 Office of Management and Budget, but not to exceed 10 percent of the total
			 cost of the project..
				(b)Availability of funds and relation to other lawsSubsection (c) of such section is amended to read as follows:
				
					(c)Availability of funds and relation to other laws
						(1)Cooperative agreements and interagency agreements entered into under this section shall be subject
			 to the availability of funds.
						(2)Notwithstanding chapter 63 of title 31, United States Code, a cooperative agreement under this
			 section may be used to acquire property or services for the direct benefit
			 or use of the United States Government.
						(3)Amounts available to the Department of Defense may not be used under this Act to acquire fee title
			 interest in real property for natural resources projects that are not on a
			 military installation..
			(c)AuditThe Inspector General of the Department of Defense shall conduct an audit of the natural resources
			 projects funded with amounts available to the Department of Defense under
			 the Sikes Act, as amended by this section, that is not on a military
			 installation. Not later than October 1, 2018, the Inspector General shall
			 submit to Congress a report on the audit conducted under this subsection.
			(d)SunsetThis section and the provisions of law enacted by the amendments made by this section shall expire
			 on October 1, 2019, except that any cooperative agreement referred to in
			 such provisions that is entered into on or before September 30, 2019,
			 shall continue according to its terms and conditions as if this section
			 has not expired.
			
	
		December 8, 2014
		Reported from the Committee on Natural Resources with an amendmentDecember 8, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
